                   STEPHAN E. KYLE (SBN 158075)
               1   KYLE LAW CORPORATION
                   465 California Street, 5th Floor
               2   San Francisco, CA 94104
                   Telephone: (415) 839-8100
               3   Facsimile:     (415) 839-8189
               4   Attorneys for Plaintiff
                   JASON EVERETT THOMPSON
               5

               6

               7
                                        IN THE UNITED STATES BANKRUPTCY COURT
               8
                                             NORTHERN DISTRICT OF CALIFORNIA
               9
                                                        SANTA ROSA DIVISION
              10

              11   In re:                                            Case No.: 11-13214-AJ
              12   DEAN GREGORY ASIMOS,                              Chapter 7
              13                         Debtor.                     Adv. Case No. 14-01018 CN
              14
                                                                     OPPOSITION BRIEF OF JASON
              15                                                     EVERETT THOMPSON TO
                                                                     DEFENDANT’S MOTION FOR
              16                                                     SUMMARY JUDGMENT_______

              17   JASON EVERETT THOMPSON,                           Date:     November 4, 2020
                                                                     Time:     11:00 a.m.
              18                         Plaintiff,                  Location: 99 South E Street
                                                                               Santa Rosa, California
              19            v.
                                                                     Judge:      Hon. Charles Novak
              20   DEAN GREGORY ASIMOS,
              21                         Defendant.
              22
                            Jason Everett Thompson (“Plaintiff” or “Thompson”), plaintiff, and creditor herein,
              23

              24   hereby submits the following brief in opposition to the motion for summary judgment (the

              25   “Asimos Motion”), filed by debtor and defendant, Dean Gregory Asimos (“Debtor,
              26   “Defendant” or "Defendant Asimos") (Adv. D.I. 76).
   Kyle
   Law
              27
Corporation
              28
                                                                      -1-
                                                        IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018      Doc# 79     Filed:   10/21/20   Entered:
                                                          ADV. CASE          10/21/20
                                                                     NO. 14-01018 CN 16:20:45   Page 1 of
                                                             10
                   I.       SUMMARY OF ARGUMENT
               1
                            In order to succeed on his motion for summary judgment, Defendant needs to establish
               2

               3   that the undisputed facts conclusively show, as a matter of law, both of the following: (1) That

               4   Plaintiff’s claims are “pre-petition” in nature under the “fair contemplation” doctrine even
               5
                   though the claims relate to Defendant Asimos’ “post-petition” conduct; and (2) that Plaintiff’s
               6
                   claims are not otherwise nondischargeable under Section 523(a)(6) in light of the alleged
               7
                   conduct of Defendant Asimos. Defendant has not fully established either, let alone both, of
               8

               9   these required showings.

              10            First, Defendant fails to establish that Plaintiff should have “reasonably contemplated”
              11
                   all of the following:
              12
                            (i)     That Defendant would sue him in the state court action claiming damages and
              13
                   attorneys’ fees using the same contract that Defendant now claims he was freed of any
              14

              15   obligations under, thereby forcing Plaintiff to incur nearly $200,000 in attorneys’ fees and costs

              16   as evidenced by the Contract Attorney Fee Award and the Court Cost Award; 1
              17
                            (ii)    That Defendant would continue his assault on Plaintiff after the Discharge by
              18
                   litigating to conclusion the First Appeal, thereby forcing Plaintiff to incur another $74,911.50
              19
                   as evidenced by the First Appeal Attorney Fee Award;
              20

              21            (iii)   That Defendant would knowingly and willfully fail to execute, after the

              22   Discharge, the documentation required of him pursuant to the Permanent Injunction, thereby
              23
                   forcing Plaintiff to file and prosecute the Contempt Proceedings against Defendant, resulting in
              24
                   an additional $62,785.37 in attorneys’ fees (awarded pursuant to Code of Civil Procedure §
              25

              26
   Kyle
   Law
              27        1
                        Except as otherwise defined herein, capitalized terms shall have the meaning set forth in the Joint
Corporation        Stipulation of Facts in Support of Cross-Motions for Summary Judgment (“JSF”) submitted in connection
              28   with these motions (Adv. D.I. 73-2).
                                                                       -2-
                                                         IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018        Doc# 79    Filed:   10/21/20   Entered:
                                                           ADV. CASE          10/21/20
                                                                      NO. 14-01018 CN 16:20:45        Page 2 of
                                                              10
                   1218(a)) as evidenced by the Judgment of Contempt; or
               1

               2          (iv)   That Defendant would continue further by litigating to conclusion the Second

               3   Appeal, thereby forcing Plaintiff to incur another $55,808.00 in attorneys’ fees (also awarded
               4
                   pursuant to Code of Civil Procedure § 1218(a)) as evidenced by the Second Appeal Attorney
               5
                   Fee Award.
               6
                          Likewise, Defendant Asimos equally fails to establish that his post-petition conduct does
               7

               8   not rise to the level required by Section 523(a)(6) such that Plaintiff’s claims are otherwise

               9   nondischargeable. The San Francisco Superior Court held multiple hearings during the course
              10
                   of the Contempt Proceedings and reached the binding and conclusive determination that
              11
                   Defendant was guilty, beyond a reasonable doubt, of contempt of court, based on the finding
              12
                   that Plaintiff “had knowledge of the Permanent Injunction, was able to comply at the of the
              13

              14   Permanent Injunction and continued to have such ability, and willfully failed to comply with the

              15   Permanent Injunction.” These findings and rulings of the superior court are binding on
              16
                   Defendant. He is not permitted to re-litigate them in this proceeding.
              17
                   II.    ARGUMENT
              18
                          A.     Defendant Asimos’ Conduct Did Not Fall Within the “Fair Contemplation” of
              19                 the Parties.

              20                 1.      Unlike Asimos, None of the Debtors in the Cases Cited by
                                         Defendant Sought Affirmative Relief Against the Creditor
              21
                          Defendant Asimos cites to several cases decided within the Ninth Circuit for the general
              22
                   proposition that attorneys’ fees stemming from a pre-petition contract fall within the “fair
              23

              24   contemplation” of the parties and are therefore subject to the Discharge. See, e.g., Picerne

              25   Construction Corp., DBA Camelback Construction v. Castellino Villas, 836 F.3d 1028 (9th Cir.
              26
                   2016); Baroni v. Wells Fargo Bank, N.A., 558 B.R. 916 (C.D. Cal. 2016); In re SNTL Corp.,
   Kyle
   Law
              27
Corporation        571 F.3d 826 (9th Cir. 2009); Cal. Dep’t of Health Servs. v. Jensen, 995 F.2d 925 (9th Cir. 1993).
              28
                                                                     -3-
                                                       IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 79     Filed:   10/21/20   Entered:
                                                         ADV. CASE          10/21/20
                                                                    NO. 14-01018 CN 16:20:45     Page 3 of
                                                            10
                   [Asimos Motion at 7:19 – 10:28].
               1

               2          Plaintiff respectfully submits that none of these cases are implicated here because none

               3   of the debtors in those cases exhibited the same level of affirmative litigation conduct as did
               4
                   Defendant Asimos. In fact, the debtor in each of those cases merely engaged in defensive
               5
                   conduct in an attempt to preclude liability against him or her. Defendant Asimos, on the other
               6
                   hand, engaged in affirmative conduct that clearly amounted to a “whole new course of
               7

               8   litigation.” See, Siegel v. Federal Home Loan Mortgage Corp., 143 F.3d 525, 533- 34 (9th Cir.

               9   1998); see also, In re Ybarra, 424 F.3d 1018, 1024 (9th Cir. 2005).
              10
                          By way of example, in one of the cases cited by Defendant, In re Castellino Villas, the
              11
                   property owner (Castellino) filed its Chapter 11 petition after an arbitration award in favor of
              12
                   the general contractor (Picerne) was confirmed in the superior court. In a subsequent state court
              13

              14   action in which Picerne sought to enforce a mechanics lien on the property, Castellino (the

              15   debtor) merely pursued its defenses in the mechanics lien action. Castellino did not seek to
              16
                   impose contractual liability under the pre-petition construction agreement against Picerne.
              17
                          Notably, Picerne attempted to characterize Castellino’s litigation conduct as “more than
              18
                   simply seeking to extricate itself from the state court litigation” in an effort to bring its attorney
              19

              20   fee claim within the Siegel and Ybarra exception to the fair contemplation doctrine. In re

              21   Castellino at 1036. To that end, Picerne pointed out that Castellino “brought a motion for
              22
                   summary judgment, opposed Picerne’s motion for summary judgment, took party and non-party
              23
                   discovery, and made a request for attorneys’ fees”        Id. In light of that limited post-petition
              24
                   conduct of Castellino, the Court found that Castellino’s conduct did not a reach the level of
              25

              26   “affirmative action to commence what amounts to ‘a whole new course of litigation’” such that
   Kyle
   Law
              27   Ybarra and Siegel would be implicated. Id. at 1035-1036 (citing Siegel, 143 F.3d at 534).
Corporation
              28
                          By clear contrast, unlike the property owner/debtor in Castellino, Defendant Asimos did
                                                                      -4-
                                                        IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018      Doc# 79     Filed:   10/21/20   Entered:
                                                          ADV. CASE          10/21/20
                                                                     NO. 14-01018 CN 16:20:45       Page 4 of
                                                             10
                   not merely seek to extricate himself from the contractual liability that he ultimately received a
               1

               2   discharge of. Instead, Defendant Asimos affirmatively sued Plaintiff for Breach of Contract,

               3   Breach of Good Faith and Fair Dealing, Accounting, Fraud and Concealment, and Constructive
               4
                   Trust in connection with their pre-petition contract by way of his cross-complaint, and litigated
               5
                   those claims all the way through judgment. [JSF ¶¶ 6, 11, Exhibits 2 and 3]. Certainly, if
               6
                   Defendant Asimos had been successful on his cross-complaint, he would have been entitled to
               7

               8   recover his attorneys’ fees against Plaintiff pursuant to the pre-petition contract. Accordingly,

               9   the Ybarra and Siegel line of cases control here. Defendant Asimos should not be allowed to
              10
                   use that same contract as a shield to avoid responsibility for the fees (the Contract Attorney Fee
              11
                   Award) that he forced Plaintiff to incur defending against his cross-complaint at trial.
              12
                          Not only was Plaintiff required to defend himself at trial, Defendant Asimos continued
              13

              14   to pursue affirmative relief against Plaintiff after judgment was entered, by filing and

              15   prosecuting the First Appeal, despite the fact that he had received a discharge under Chapter 7.
              16
                   He then forced Plaintiff to incur further fees and costs by refusing to execute the Authorization,
              17
                   as he was required to do under the Permanent Injunction. This resulted in Defendant Asimos
              18
                   being adjudged guilty of contempt of court, beyond a reasonable doubt, after five (5) separate
              19

              20   hearings on the issues. This knowing and intentional conduct caused Plaintiff to incur over

              21   $60,000 in attorneys fees and costs simply to obtain Defendant’s signature on the Authorization.
              22
                   When he lost, Defendant Asimos still kept fighting, seeking to have the Contempt Judgment
              23
                   overturned by way of the Second Appeal, forcing Plaintiff to incur even further fees.
              24
                                 2.      Not All of The Attorneys’ Fees and Costs At Issue Are Related to
              25                         the Pre-Petition Contact
              26          Each of the cases cited by Defendant also involve claims for attorneys’ fees that arise
   Kyle       27
   Law
Corporation        out of a prevailing party provision in a pre-petition contract. However, not all of the attorneys’
              28
                                                                     -5-
                                                       IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 79     Filed:   10/21/20   Entered:
                                                         ADV. CASE          10/21/20
                                                                    NO. 14-01018 CN 16:20:45     Page 5 of
                                                            10
                   fees and costs awarded to Plaintiff in the present dispute were contractual attorneys’ fees.
               1

               2   Specifically, the Contempt Judgment attorney fee award and the Second Appeal Attorney Fee

               3   Award were not based on the attorneys’ fee provision in the pre-petition contract between the
               4
                   parties. Rather, those fees were awarded pursuant to California Code of Civil Procedure §
               5
                   1218(a) which provides: “[A] person who is subject to a court order as a party to the action, or
               6
                   any agent of this person, who is adjudged guilty of contempt for violating that court order may
               7

               8   be ordered to pay to the party initiating the contempt proceeding the reasonable attorney's fees

               9   and costs incurred by this party in connection with the contempt proceeding.” [JSF ¶¶ 25, 30,
              10
                   Exhibits 10, 11 and 12].
              11
                          As such, at least with respect to the Contempt Judgment and the Second Appeal Attorney
              12
                   Fee Award, none of the cases cited by Defendant Asimos are applicable. Defendant Asimos’
              13

              14   post-Discharge conduct that resulted in the Contempt Judgment and the Second Appeal

              15   Attorney Fee Award could not, under any stretch of the imagination, have been “fairly
              16
                   contemplated” by Plaintiff at any time.
              17
                          B.     Defendant Asimos Has Not Established, as a Matter of Law, That His Conduct
              18                 Did Not Result in a Willful and Malicious Injury to Plaintiff

              19                 1.      Defendant Asimos is Bound by The Actions of His Counsel

              20          Defendant Asimos contends “Plaintiff cannot establish that Asimos ever possessed the
              21   subjective motive to injure Plaintiff” and that Asimos’ post-petition litigation conduct does not
              22
                   rise to the level of a willful or malicious injury to Plaintiff. [Asimos Motion at 4:18-21]. In
              23
                   support, Defendant Asimos claims that his attorney Jessica Barsotti failed to provide him with
              24

              25   various updates in the case and that, consequently, “[t]hroughout most of the of state court

              26   lawsuit, Asimos was unaware of the actions that Barsotti was taking and simply was informed
   Kyle
   Law
              27   that it would be taken care of during the appeal and that the appellate court would fix the errors
Corporation
              28
                                                                      -6-
                                                        IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 79      Filed:   10/21/20   Entered:
                                                          ADV. CASE          10/21/20
                                                                     NO. 14-01018 CN 16:20:45    Page 6 of
                                                             10
                   of the Superior Court judge that presided over the bench trial.” [Asimos Motion at 12:28 –
               1

               2   13:4].

               3             Defendant Asimos cites several cases for the proposition that “Courts have generally
               4
                   recognized that a party’s reliance on the advice of his or her counsel can negate an otherwise
               5
                   intentional aspect of an act or position taken by the represented party.” See e.g., Robinson v.
               6
                   Worley, 848 F.3d 577, 586 (4th Cir. 2017); Retz v. Samson, 606 F.3d. 1189 (9th Cir. 2010); In
               7

               8   re Adeeb, 787 F.2d 1339, 1343 (9th Cir. 1986); Nunez v. Pennisi, 241 Cal. App. 4th 861 (2015).

               9   [Asimos Motion at 11:9-18]. Defendant’s reliance on these cases is misplaced.
              10
                            For instance, in Robinson v. Worley, while it is true that the Court stated that a party’s
              11
                   reliance on the advice of his or her counsel can, generally, absolve a debtor of fraudulent intent,
              12
                   the Court went on to state that “the bankruptcy court must still consider whether the debtor
              13

              14   acted in good faith.” Robinson at 586. The Robinson Court specifically held that “a debtor

              15   must demonstrate that he provided the attorney with all of the necessary facts and
              16
                   documentation.” Id. Defendant Asimos has made no such showing here nor, as set forth further
              17
                   below, can he.
              18
                                   2.      Defendant Asimos’ Own Words Contradict His Statement that
              19                           He Was Not Aware of Attorney Barsotti’s Conduct
              20            Defendant Asimos’ asserted lack of knowledge is belied by his own words to Hon. Teri
              21
                   L. Jackson during the Contempt Proceedings on February 4, 2016, in which he clearly admitted
              22
                   that he knew about, and approved of, the conduct of his attorney in the state court proceedings.
              23

              24   [Reporter’s Transcript of Proceedings – Motions, February 4, 2016 (“Contempt Transcript”) at

              25   18:8 – 22:25, attached as Exhibit 14 to the Second Declaration of Stephan E. Kyle (“Second
              26   Kyle Decl.”) submitted herewith and incorporated herein by reference].
   Kyle       27
   Law
Corporation                 Importantly, at no time during this lengthy statement to the Superior Court did
              28
                                                                       -7-
                                                         IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018       Doc# 79     Filed:   10/21/20   Entered:
                                                           ADV. CASE          10/21/20
                                                                      NO. 14-01018 CN 16:20:45      Page 7 of
                                                              10
                   Defendant Asimos ever assert or proclaim, in an attempt to avoid the mens rea
               1

               2   determination necessary to contempt liability, that he had not been kept abreast of his

               3   lawyer’s actions in the state court proceedings. Instead, Defendant Asimos admitted his
               4
                   knowledge and intent, as follows:
               5
                                 MR. ASIMOS:
               6
                                 ***
               7
                                 I have been in this litigation with the plaintiff for over five years.
               8                 I've waited over two years in the appeal -- Court of Appeal to get an
                                 answer.
               9
                                 ***
              10
                                 When I first stepped into an office here in San Francisco in
              11                 November of 2009, I've dealt with this plaintiff for all of these years
                                 who has created fraud against me, and the judgment that was
              12                 rendered was unfair. That's why it's in the Court of Appeals.
              13                 ***
              14                 The plaintiff, as a matter of record, stated two years after leaving
                                 working under my broker's license that his gross revenues for Wired
              15                 Real Estate Group was $100 million. The previous year -- and this
                                 is all in writing. 880,000 in 2011. When he was with me for two
              16                 years, he generated a couple of deals that maybe gave me a few
                                 thousand dollars.
              17
                                 ***
              18
                                 I have not been treated fairly by this Court in my opinion and with
              19                 all due respect, nor by the previous judge who heard the case, and I
                                 am praying against all hope that the Court of Appeals finds in my
              20                 favor because this is a major travesty and miscarriage of justice.
              21                 ***
              22                 [A]lso, if the brief was read, and Mr. Kyle knows what's in the brief.
                                 He knows that his client deposited over $500,000 in undisclosed
              23                 deposits, which is sitting in front of the Court of Appeal right now
                                 into a Wells Fargo account when he was working as an agent of
              24                 mine. All of this was disregarded.
              25                 ***
              26                 I filed this appeal in November of 2013, and I've been waiting
                                 patiently. I was in front of Judge Douglass, and I don't know if Mr.
   Kyle
   Law
              27                 Kyle is also stating or telling you or if you understand that Judge
Corporation                      Douglass – Judge Douglass is the one who asked me to sign it and
              28                 said he would hear me again and give me an opportunity to sign the
                                                                    -8-
                                                      IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018    Doc# 79     Filed:   10/21/20   Entered:
                                                        ADV. CASE          10/21/20
                                                                   NO. 14-01018 CN 16:20:45      Page 8 of
                                                           10
                                  document.
               1
                                  ***
               2
                                  I signed the document, and I added that language because I felt I was
               3                  being treated unfairly. Simple as that. There was no major intent to
                                  injure or hurt anyone. I earned that money from Mr. Thompson and
               4                  for myself at an 85/15 split in favor of Mr. Thompson.
               5                  ***
               6                  I was hoping that this Court was going to see this contempt and wait
                                  until the Court of Appeals can run its course. Judge Jaroslovsky,
               7                  Northern District, he was the bankruptcy judge. And Mr. Kyle
                                  knows because he has the motion. And he agreed we can't even go
               8                  forward with the adversary proceeding because his client is attacking
                                  me in bankruptcy court. My constitutional right to file bankruptcy,
               9                  and he's besmirching my reputation, my character, my integrity, and
                                  I've sat here.
              10
                          Contempt Transcript at 18:13 – 22:15.____
              11
                                  3.      Defendant Asimos Knew That Plaintiff Was Forced to Initiate
              12                          and Prosecute Contempt Proceedings Against Him
              13          Defendant Asimos also misrepresents his level of knowledge regarding the Contempt
              14
                   Proceedings filed against him. Specifically he states: “I was unaware that the Plaintiff was pursuing
              15
                   a contempt proceeding against me as Barsotti did not immediately disclose that fact to me.”
              16
                   (Declaration of Dean Asimos (Adv. D.I. 76-2) at ¶ 28.) This statement is also belied by the evidence.
              17

              18   Defendant Asimos was, in fact, placed on notice on July 30, 2015 that Plaintiff intended to file

              19   contempt proceedings if he did not provide the original signed Authorization required by the

              20   Permanent Injunction. Plaintiff’s counsel sent this notice not only to attorney Barsotti, but also sent
              21
                   a copy of this letter to Defendant Asimos’ counsel in this case, Joseph Angelo. [See, July 30, 2015
              22
                   Letter to Jessica R. Barsotti, Esq., which is copied to Joseph Angelo, Esq., attached as Exhibit 15 to
              23
                   the Second Kyle Decl.]. Certainly Defendant Asimos does not contend that Mr. Angelo also failed
              24
                   to advise him of the threatened contempt proceedings.
              25

              26   //
   Kyle
   Law
              27   //
Corporation
              28   //
                                                                      -9-
                                                        IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018      Doc# 79     Filed:   10/21/20   Entered:
                                                          ADV. CASE          10/21/20
                                                                     NO. 14-01018 CN 16:20:45        Page 9 of
                                                             10
                                 4.      Discovery of Asimos’ Attorney Jessica Barsotti Has Not Yet Been
               1                         Conducted
               2          Regardless, even if the Court is persuaded that Defendant Asimos may properly invoke
               3
                   the advice of counsel defense in connection with the Section 523(a)(6) claim against him, his
               4
                   motion for summary judgment should be denied at this time, or a decision postponed until the
               5

               6   parties have had the opportunity to obtain third-party discovery from attorney Barsotti to

               7   investigate whether she actually acted as a “lone wolf,” as Defendant Asimos contends.
               8   III.   CONCLUSION
               9          For the foregoing reasons, Defendant Asimos cannot establish, as a matter of law, that
              10
                   Plaintiff’s claims related to the Contract Attorney Fee Award, the Court Cost Award, the First
              11
                   Appeal Attorney Fee Award, the Contempt Judgment or the Second Appeal Attorney Fee
              12

              13   Award were all “fairly contemplated” by Plaintiff as would be required to include such claims

              14   within the scope of the Discharge. Similarly, Defendant’s asserted lack of knowledge of his
              15   attorney’s litigation conduct is belied by the evidence before this Court.
              16
                          Accordingly, Plaintiff respectfully requests that Defendant Asimos’ motion for summary
              17
                   judgment be denied.
              18

              19                                                Respectfully submitted,

              20   DATED: October 21, 2020
              21                                                KYLE LAW CORPORATION
              22

              23
                                                                By /s/ Stephan E. Kyle
              24                                                Stephan E. Kyle, Esq.
              25                                                Attorneys for Jason Everett Thompson

              26
   Kyle
   Law
              27
Corporation
              28
                                                                   -10-
                                                      IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018    Doc# 79     Filed:   10/21/20   Entered:
                                                        ADV. CASE         10/21/20
                                                                   NO. 14-01018 CN 16:20:45     Page 10 of
                                                           10
